Citation Nr: 0732063	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  06-24 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for claimed multiple 
sclerosis.  



REPRESENTATION

Appellant represented by:	Lawrence A. J. Spegar, 
attorney



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1978 to 
September 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 RO rating decision.  

In July 2007 a Deputy Vice Chairman of the Board granted the 
motion of the representative for advancement of the appeal on 
the Board's docket, pursuant to 38 U.S.C.A. § 7107(a) (West 
2002 & Supp. 2007); 38 C.F.R. § 20.900(c) (2007).  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on her part.  



REMAND

Service connection may be granted for multiple sclerosis, 
even if not shown during military service, if the disease 
becomes manifest to a compensable degree within seven years 
after discharge from service.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  

This veteran was discharged from service in September 1981, 
and multiple sclerosis was first diagnosed in November 2004, 
which is outside the seven-year window.  

A chronic disease need not be actually diagnosed within the 
presumptive period, but characteristic manifestations thereof 
to the required degree must be shown by acceptable lay and 
medical evidence followed without unreasonable time lapse by 
definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991).  

In regard to what constitutes a "compensable degree," 
multiple sclerosis is rated in proportion to the impairment 
of motor, sensory and mental function; especially considered 
are psychotic manifestations, complete or partial loss of one 
or more extremities, speech disturbances, impairment of 
vision, disturbances of gait, tremors, visceral 
manifestations, etc., referring to the appropriate bodily 
system of the rating schedule.  The minimum rating for 
multiple sclerosis is 30 percent.  38 C.F.R. § 4.124a, 
including Diagnostic Code 8018.  

The veteran was examined by a neurologist at the Wilkes-Barre 
VA Medical Center in July 2007.  The RO had asked the 
examiner to review the complete medical record and to provide 
an opinion as to whether the veteran's documented symptoms 
during the seven-year period after her discharge from service 
(including headaches, motor difficulty with the right arm, 
blurred vision, vertigo, stuttering, difficulty finding 
words, instability of the legs, seizure-like activity, and 
facial pain) were early manifestations of multiple sclerosis.  

The examining VA neurologist responded that the veteran lacks 
some of the features usually seen in patients with multiple 
sclerosis, such as nystagmus, spasicity, motor weakness and 
sensory changes; the Board interprets the comment to mean 
that the examiner could not confirm a current diagnosis of 
multiple sclerosis.  The neurologist stated that if the 
veteran disagreed with that opinion, she should be referred 
to a multiple sclerosis specialist in Philadelphia.  

The veteran disagrees with the opinion of the VA neurologist.  
A follow-up examination by a multiple sclerosis specialist in 
Philadelphia, as suggested by the examining neurologist, is 
accordingly warranted.  

At the same time, the RO should obtain all relevant VA and 
non-VA treatment records not currently of record.  

The Board notes in that regard that the veteran's attorney 
submitted "ongoing" treatment records from Palmerton 
Hospital dated in May 2007.  These records, and any other 
relevant records identified by the veteran, should be 
obtained and associated with the file.  

The veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  

To ensure that all due process requirements are met, in 
addition to affording the veteran a medical examination as 
stipulated above, the RO should also give her the opportunity 
to present any additional information and/or evidence 
pertinent to the claim on appeal that is not already of 
record.  

The RO's notice letter should explain that the veteran has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2005) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

The RO should also invite the veteran to submit all evidence 
in her possession that is not already of record, and ensure 
that its notice to the veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).  

The actions identified herein are consistent with the duties 
imposed by VCAA; however, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should send to the veteran and 
her representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent evidence not 
currently of record that pertains to the 
etiology of her claimed multiple 
sclerosis, particularly during the seven-
year period following her discharge from 
service.  

The RO's letter should invite the veteran 
to furnish all evidence in her 
possession, and identify what evidence is 
ultimately her responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 
cited to above, as appropriate.  The RO's 
letter should clearly explain to the 
veteran that she has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified by her, 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  

If any records sought are not obtained, 
the RO should notify the veteran and her 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe the further 
action to be taken.  Regardless of 
whether the veteran responds, the RO 
should obtain all VA treatment records 
not already of record.  

3.  The veteran should be scheduled for 
VA examination at an appropriate medical 
facility in order to confirm the 
diagnosis of multiple sclerosis and, if 
warranted, to evaluate the likely 
etiology of the claimed disorder. The 
entire claims file must be made available 
to the physician designated to examine 
the veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  

The examiner should provide a diagnosis 
as to whether the veteran currently has 
multiple sclerosis.  If the veteran is 
diagnosed with current multiple 
sclerosis, the examiner should state an 
opinion as to whether it is at least as 
likely as not that the disorder became 
manifest to a compensable degree during 
the period September 1981 through 
September 1988.  

4.  To help avoid future remand, RO 
must ensure that the required actions 
have been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, corrective action should be 
undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  After completing the required 
actions, and any additional notification 
and/or development deemed warranted, RO 
should readjudicate the veteran's claim 
for service connection for multiple 
sclerosis in light of all pertinent 
evidence and legal authority.

If any benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran and her representative an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
may furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


